1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   BRENDA LOUSIE SOLDANI,           )                   Case No.: 1:19-cv-0040- JLT
                                      )
12            Plaintiff,              )                   ORDER TO PLAINTIFF TO SHOW CAUSE
                                      )                   WHY HER MOTION TO PROCEED IN FORMA
13       v.                           )                   PAUPERIS SHOULD NOT BE DENIED
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendants.             )
                                      )
16
17          The Court may authorize the commencement of an action without prepayment of fees “by a

18   person who submits an affidavit that includes a statement of all assets such person . . . possesses [and]

19   that the person is unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a). Thus, an

20   action may proceed despite a failure to prepay the filing fee only if leave to proceed in forma pauperis

21   is granted by the Court. See Rodriguez v. Cook, 169 F.3d 1176, 1177, 1178 (9th Cir. 1999).

22          The Ninth Circuit has held “permission to proceed in forma pauperis is itself a matter of

23   privilege and not a right; denial of an in forma pauperis status does not violate the applicant’s right to

24   due process.” Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (citing Weller v. Dickson, 314

25   F.2d 598, 600 (9th Cir. 1963)). In addition, the Court has broad discretion to grant or deny a motion to

26   proceed IFP. O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990); Weller, 314 F.2d at 600-01. In

27   making a determination, the Court “must be careful to avoid construing the statute so narrowly that a

28   litigant is presented with a Hobson’s choice between eschewing a potentially meritorious claim or

                                                          1
1    foregoing life’s plain necessities.” Temple v. Ellerthorpe, 586 F.Supp. 848, 850 (D.R.I. 1984).

2            Plaintiff reports that her husband’s income is $4,500 per month, and does not identify any

3    household expenses. (Doc. 2 at 2) In addition, though Plaintiff reports their checking account has no

4    money “after paying bills,” she also indicates their savings account currently has $3,000. (Id.) Thus,

5    the information provided does not support the conclusion that Plantiff is unable to to provide herself

6    with life’s necessities while still paying court costs.

7                                                      ORDER

8            Based upon the foregoing, the Court ORDERS: Within 21 days, Plaintiff SHALL show cause

9    in writing why the motion to proceed in forma pauperis should not be denied.

10           Plaintiff is advised that failure to respond timely to this order will result in a

11   recommendation that her motion to proceed in forma pauperis be denied.

12
13   IT IS SO ORDERED.

14       Dated:    January 16, 2019                            /s/ Jennifer L. Thurston
15                                                        UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
